Exhibit AMENDATORY AGREEMENT THIS AMENDATORY AGREEMENT amends certain provisions of that SECURITIES PURCHASE AGREEMENT dated April 13, 2010 (the “SPA”), between China Networks International Holdings Ltd., a British Virgin Islands company (the “Company”), and each purchaser signatory thereto (each, including its successors and assigns, a “Purchaser” and collectively, the “Purchasers”), and the Transaction Documents (as defined below) as set forth below. BACKGROUND Pursuant to the SPA, the Company sold to the Purchasers, and the Purchasers purchased from the Company, an aggregate of $11,000,000 in principal interest of 10% Senior Convertible Debentures (each debenture, a “Debenture” and collectively, the “Debentures”). Pursuant to a certain Subsidiary Guaranty entered into by China Networks Media, Ltd., a British Virgin Islands company and wholly-owned subsidiary of the Company (“Guarantor”), for the benefit of Collateral Agents, LLC (the “Collateral Agent”) and the Purchasers, dated of equal date with the SPA (the “Guaranty”), the Guarantors have jointly and severally agreed to guarantee and act as surety for payment of the Debentures. In order to induce the Purchasers to enter into the SPA, the Company and certain of its subsidiaries (each a “Debtor” and collectively, the “Debtors”) entered into a Security Agreement (the “Security Agreement”) with the Purchasers and the Collateral Agent whereby each Debtor granted each Purchaser, pari passu with each other Purchaser and through the Collateral Agent, a security interest in certain property of such Debtor to secure the prompt payment, performance and discharge in full of all of the Company’s obligations under the Debentures and the Guarantors’ obligations under the Guaranty. The SPA, Debentures, Guaranty and Security Agreement are herein collectively referred to as the “Transaction Documents”. In connection with the transactions contemplated by the Transaction Documents, certain Purchasers appointed Euro Pacific Capital, Inc. (“Euro Pacific”) as their investor representative to act on behalf of such Purchasers with respect to any actions taken in accordance with the Transaction Documents or the transactions contemplated thereby.Accordingly, this Amendatory Agreement is being entered into by the Company, the Guarantor, each Debtor, the Collateral Agent, Euro Pacific and the Purchasers not represented by Euro Pacific.Each party hereto is executing this Agreement solely with respect to the Transaction Documents applicable to which they were originally a party, as set for on the signature page hereto. The following terms are hereby incorporated as a part of the SPA, and to the extent these terms modify or conflict with any provisions of the SPA, these terms shall control.All other terms of the SPA and other Transaction Documentsnot modified shall remain the same. Page 1 of 7 1. Amendments to the SPA. a)Section 3.1(r) of the SPA is hereby deleted and restated in its entirety as follows: Certain Fees.Other than as set out in Schedule 3.1(r), no brokerage or finder’s fees or commissions or any other payments in cash or otherwise, directly or indirectly arising from the occurrence of the Closing, are or will be payable by the Company to any broker, financial advisor or consultant, finder, placement agent, investment banker, bank or other Person.The Purchasers shall have no obligation with respect to any fees or with respect to any claims made by or on behalf of other Persons for fees of a type contemplated in this Section that may be due in connection with the transactions contemplated by the Transaction Documents. b)Section 4.19(iv) of the SPA is hereby deleted and restated in its entirety as follows: except as described in the Reports, engage in any transactions with any officer, director, employee or any Affiliate of the Company, including any contract, agreement or other arrangement providing for the furnishing of services to or by, providing for rental of real or personal property to or from, or otherwise requiring payments to or from any officer, director or such employee or, to the knowledge of the Company, any entity in which any officer, director, or any such employee has a substantial interest or is an officer, director, trustee or partner, in each case in excess of $120,000 other than (i) for payment of salary, or consulting fees, including investment banking fees in the case of an officer or director who is a principal of an investment bank that may provide services to the Company, for services rendered, (ii) reimbursement for expenses incurred on behalf of the Company, (iii) for other employee benefits, including share option agreements under any share option plan of the Company, and (iv) payment to Mr.
